                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 1 of 32



             1     MARKS & KLEIN
                   Andrew P. Bleiman, Esq.
             2     1363 Shermer Road, Suite 318
                   Northbrook, Illinois 60062
             3
                   Telephone: (312) 206-5162
             4     E-mail: andrew@marksklein.com
                   (pro hac vice application to be submitted)
             5
                   LEE HIGH, LTD.
             6     Cecilia Lee, Esq.
             7     Nevada Bar No. 3344
                   Elizabeth High, Esq.
             8     Nevada Bar No. 10082
                   448 Ridge Street
             9     Reno, Nevada 89501
                   Telephone: 775.499.5712
           10      Email: c.lee@lee-high.com
           11      Email: e.high@lee-high.com
                   Attorneys for Plaintiff HP Tuners, LLC
           12

           13                                 UNITED STATES DISTRICT COURT
           14                                          DISTRICT OF NEVADA
           15
                   HP TUNERS, LLC, a Nevada limited liability         Case No.
           16      company,
           17                            Plaintiff,                   COMPLAINT FOR INJUNCTIVE RELIEF
                                                                      AND DAMAGES
           18
                          vs.
           19                                                         JURY TRIAL DEMANDED
                   KENNETH CANNATA,
           20
                                         Defendant.
           21

           22             Plaintiff HP TUNERS, LLC, a Nevada limited liability company (“HPT” or “Plaintiff”),
           23      by its attorneys, Andrew P. Bleiman, Esq., Marks & Klein, and Cecilia Lee, Esq. and Elizabeth
           24      High, Esq., Lee High, Ltd. as local counsel, for its Complaint for Injunctive Relief and Damages
           25      (“Complaint”) against Defendant KENNETH CANNATA (“Defendant”), states as follows:
           26                                         NATURE OF THE ACTION
           27             1.      Defendant is a former member and one of the founders of Plaintiff HPT.
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  1
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 2 of 32



             1            2.      However, in early 2016, while still a member of HPT, Defendant wrongfully

             2     shared, provided and disseminated highly confidential and proprietary intellectual property of HPT

             3     to a competitor, including its most valuable piece of intellectual property, and began consulting or

             4     providing services for the competitor shortly after negotiations commenced regarding a purchase

             5     of Defendant’s membership interest in HPT.

             6            3.      At all times during the negotiations leading up to the purchase of Defendant’s

             7     membership interest and subsequent thereto, Defendant concealed and failed to disclose that he

             8     had shared, provided and disseminated HPT’s intellectual property to a competitor or that he was

             9     consulting or providing services for the competitive business. In fact, it was not until August 2018

           10      when Defendant finally disclosed that he provided a Flash Drive storage device containing HPT’s

           11      highly confidential and proprietary intellectual property to a competitor.

           12             4.      Notwithstanding his duties as a member of HPT, Defendant wrongfully, improperly

           13      and unlawfully:

           14                  a. used, misappropriated, disclosed and disseminated HPT’s confidential and

           15                     proprietary intellectual property, including but not limited to HPT’s proprietary

           16                     source code, key generator program, hardware design documents, hardware

           17                     schematics and other proprietary files, documents and information to one or more

           18                     third parties; and

           19                  b. worked with, consulted for, assisted, developed products and/or software with

           20                     and/or was otherwise communicating with competitors of HPT for the purpose of

           21                     competing with the business of HPT; and

           22                  c. competed with HPT in connection with a competitive business.

           23             5.      Here, as a proximate result of Defendant’s fraud and concealment of his breaches

           24      of fiduciary duties, HPT agreed to pay Defendant $6,800,000.00 for his interest in HPT and

           25      affiliated entities on October 20, 2016 pursuant to a Membership Interest Purchase Agreement (the

           26      “Purchase Agreement”). But for Defendant’s fraud and concealment of his breaches of fiduciary

           27      duties, HPT would not have agreed to purchase Defendant’s membership interest for more than

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    2
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 3 of 32



             1     the book value of Defendant’s one-third interest in HPT.

             2            6.       In addition, since the execution of the Purchase Agreement, Defendant has

             3     materially breached the provisions of the Purchase Agreement by, among other things:

             4                  a. possessing HPT’s confidential and proprietary intellectual property since the

             5                     execution of the Purchase Agreement;

             6                  b. using, incorporating and misappropriating intellectual property owned by HPT into

             7                     hardware products and firmware that he is developing for himself and/or third

             8                     parties; and

             9                  c. competing with HPT in connection with a competitive business owned in part by

           10                      his spouse, Bobbie Cannata.

           11             7.       Defendant has misappropriated and wrongfully possesses HPT’s trade secrets and

           12      proprietary information for his own benefit in violation of the terms of the Purchase Agreement

           13      and state and federal statutory law.

           14             8.       This is an action against Defendant for: (i) breach of fiduciary duty; (ii) fraud; (iii)

           15      violation of the Computer Fraud and Abuse Act (“CFAA”) arising under 18 U.S.C. §1030; (iv)

           16      violation of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §1836 et seq.; (v) violation of the
           17      Copyright Act (“DMCA”) arising under 17 U.S.C. § 1201(a)(1)(A); (vi) misappropriation of trade
           18      secrets arising under the Nevada Uniform Trade Secrets Act, NRS Chapter 600A; (vii) violation
           19      of the Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq.; (viii) unfair competition under the
           20      Nevada Deceptive Trade Practices Act, NRS Chapter 598; (ix) unfair competition under the
           21      Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et seq.; (x) breach
           22      of contract; (xi) tortious interference with prospective economic relations; and (xii) conversion.
           23                                                    PARTIES
           24             9.       Plaintiff, HPT, is a Nevada limited liability company with its principal place of
           25      business in Buffalo Grove, Illinois.
           26             10.      Defendant, Kenneth Cannata, an individual, is a resident of Reno, Nevada.
           27      ///

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                      3
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 4 of 32



             1                                     JURISDICTION AND VENUE

             2             11.    This Court has subject matter jurisdiction for the CFAA, DTSA and DMCA claims

             3     pursuant to 28 U.S.C. §1331. This Court has supplemental jurisdiction for the state law claims

             4     pursuant to 28 U.S.C. §1367.

             5             12.    Venue is proper in this judicial district pursuant to 28 U.S.C. §1391(b) in that

             6     Defendant is a resident of the state in which the district is located and a substantial part of the

             7     events or omissions giving rise to the claims asserted in this Complaint occurred in this Judicial

             8     District.

             9                                         BACKGROUND FACTS

           10              13.    HPT was formed on or about December 31, 2003, as a Nevada limited liability
           11      company by Keith Prociuk, Chris Piastri, and Defendant.
           12              14.    At that time, Mr. Prociuk, Mr. Piastri, and Defendant each owned one-third of HPT.
           13              15.    As members of HPT, Mr. Prociuk, Mr. Piastri, and Defendant signed the HP
           14      Tuners, LLC Operating Agreement on or about March 25, 2004. A copy of the Operating
           15      Agreement dated March 25, 2004, including the Amendment to HP Tuners, LLC Operating
           16      Agreement is attached hereto as Exhibit A and incorporated herein fully by reference.
           17              16.    HPT is a niche business, which provides complete, cost-effective automotive tuning
           18      and data acquisition solutions for enthusiasts and professional shops.
           19              17.    HPT’s business includes, but is not limited to, computer hardware and software
           20      designed for use in custom and/or pre-programmed engine and transmission tuning and calibration
           21      applications for automobiles, trucks and other types of vehicles (including but not limited to ATVs,
           22      snowmobiles and watercraft) (the “HP Tuners Business”).
           23              18.    As a core function of the HP Tuners Business, HPT sells Interfaces (e.g. the MPVI)
           24      which connect to the onboard computer of a vehicle.
           25              19.    In connection with the Interfaces, as another core function of the HP Tuners
           26      Business, HPT sells credits and distributes them via application keys, which are the license
           27      mechanism used by customers to tune vehicles. HPT’s credits are generally sold for approximately

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    4
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 5 of 32



             1     $50.00 USD and only HPT has the ability and authority to generate authentic application keys.

             2            20.     HPT has expended significant time, money and resources to develop the HP Tuners

             3     Business, and HPT has created methods of business, strategies, programs and technologies which

             4     did not exist in the industry prior to HPT’s development of the HP Tuners Business.

             5            21.     HPT conducts business worldwide. Over the years, HPT has invested a great deal

             6     of time and money in developing its proprietary products and source code, and in building and

             7     growing the HP Tuners Business.

             8            22.     In order for HPT to gain a competitive advantage in the industry, it has cultivated,

             9     nurtured and maintained an extensive network of vendors, resellers and customers to which HPT

           10      provides its products and offerings. HPT’s network of vendors, resellers and customers is

           11      expansive and relies on HPT to ensure that only authorized, authentic products and offerings are

           12      available in the marketplace.

           13             23.     HPT invests a substantial amount of money and other resources in developing and

           14      maintaining its network of vendors, reseller and customers.

           15             24.     HPT prides itself in catering to the needs of its vendors, resellers and customers and

           16      providing authorized, authentic and functional products and offerings, and the most competitive

           17      pricing in the industry.

           18             25.     HPT works diligently to create new products and offerings and to quickly and

           19      adeptly match its vendors, resellers and customers’ needs and requests.

           20             26.     HPT is constantly working to develop its products, source code and offerings, and

           21      has devoted substantial time, money and resources to protect its confidential and proprietary

           22      information, and to avoid efforts by third parties to pirate HPT’s products and offerings.

           23             27.     As a result of HPT’s reputation, exceptional service, and diligent development

           24      of products and offerings, HPT has developed long-standing relationships with many of its

           25      vendors, resellers and customers.

           26             28.     HPT’s confidential and proprietary software, source code, license key generator

           27      and offerings have been developed and extensively refined by HPT at a substantial cost and effort

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    5
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 6 of 32



             1     and constitute confidential information and valuable trade secrets of HPT (collectively, the

             2     “Confidential Information”).

             3            29.      HPT derives economic value from the fact that its Confidential Information is not

             4     known outside of HPT’s business and is not available through any public records and information

             5     sources. HPT’s Confidential Information cannot be independently developed by its competitors

             6     without great effort and expense.

             7            30.      Recognizing the economic value that it derives from its Confidential Information,

             8     as well as the potential value of this information to its competitors, HPT requires that its

             9     Confidential Information be kept strictly confidential by its employees and restricts access to this

           10      information. HPT has taken substantial steps and security measures to protect the confidentiality

           11      of its Confidential Information, including but not limited to the following:

           12                   a. HPT protects access to its Confidential Information through computer passwords;

           13                   b. HPT protects to its Confidential Information through hard drive encryption on all

           14                      employee’s computers;

           15                   c. HPT protects access to its Confidential Information through sophisticated firewalls;

           16                   d. HPT protects distribution of Confidential Information through non-compete and

           17                      non-disclosure agreements;

           18                   e. HPT limits the number of employees having access to its Confidential Information;

           19                   f. Employees are given access to HPT’s Confidential Information on a “need to

           20                      know” basis;

           21                   g. HPT does not give access to its Confidential Information to non-employees;

           22                   h. HPT employees are forbidden from copying, transferring or otherwise duplicating

           23                      any of HPT’s Confidential Information; and

           24                   i. HPT requires each employee to return to HPT all Confidential Information when

           25                      the employee leaves HPT’s employ.

           26             31.      Furthermore, HPT undertook reasonable measures to maintain the secrecy of its

           27      proprietary products, source code, software and offerings, including but not limited to entering

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     6
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 7 of 32



             1     into licensing agreements with protective clauses and installing security measures to prevent others

             2     from obtaining access and pirating HPT’s confidential and proprietary products, source code,

             3     software and offerings.

             4            32.     Prior to January 2016, Mr. Prociuk and Mr. Piastri had become dissatisfied with

             5     Defendant’s conduct, performance and contributions to HPT.

             6            33.     In or around February 2016, Mr. Prociuk and Mr. Piastri initiated discussions and

             7     communications with Defendant concerning the acquisition of Defendant’s membership interest

             8     in HPT.

             9            34.     Thereafter, extensive negotiations and communications regarding the purchase and

           10      sale of Defendant’s membership interest in HPT took place.

           11             35.     In connection with those discussions and negotiations, HPT and Defendant began

           12      contemplating a transaction through which HPT would purchase the Defendant’s membership

           13      interest in HPT.

           14             36.     However, unbeknownst to HPT, on March 11, 2016, Defendant (individually and

           15      not on behalf of HPT) entered into a Non-Disclosure Agreement (“Syked NDA”) with Syked ECU

           16      Tuning, Inc., a competitor of HPT.
           17             37.     In connection with the Syked NDA, Defendant, individually, agreed not to disclose
           18      any and all information related to Syked ECU Tuning, Inc.
           19             38.     In connection with the Syked NDA, Defendant, individually, and Syked ECU
           20      Tuning, Inc. were exploring a business opportunity with each other despite the fact that Defendant
           21      was a member of HPT at that time.
           22             39.     Defendant concealed and never disclosed to HPT at any time that he had executed
           23      the Syked NDA or that he was exploring a business opportunity with Syked ECU Tuning, Inc.
           24             40.     In addition, sometime in early 2016, without HPT’s authorization, Defendant
           25      provided Kevin Sykes-Bonnett, one of the owners of Syked ECU Tuning, Inc., and possibly others,
           26      with a Flash Drive containing HPT’s confidential and proprietary information.
           27             41.     The Flash Drive provided to Sykes-Bonnett of Syked ECU Tuning, Inc. contained

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    7
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 8 of 32



             1     a number of HPT source code files, descriptive documents and folders including but not limited to

             2     the following:

             3                  a. “Firmware” – Folder;

             4                  b. “Firmware Hack” – Folder;

             5                  c. “CAN0RX_ISR.ASM” – Firmware source code file from HPT MPVI that only Mr.

             6                      Prociuk, Defendant and Mr. Piastri had access to;

             7                  d. “CAN0TXPROCESS.ASM” – Firmware source code file from HPT MPVI that

             8                      only Mr. Prociuk, Defendant and Mr. Piastri had access to;

             9                  e. “P32_ALGO.ASM” – Firmware source code file from HPT MPVI that only Mr.

           10                       Prociuk, Defendant and Mr. Piastri had access to;

           11                   f. “FirmwareHack.rar” – Archive file;

           12                   g. “Interface Reprogramming.doc” – HPT document describing MPVI firmware

           13                       reprogramming commands and method; and

           14                   h. “MPVI Protocol.doc” – HPT document describing MPVI protocol commands used

           15                       to command and control the MPVI from PC.

           16             42.       The Flash Drive provided to Sykes-Bonnet of Syked ECU Tuning, Inc. also

           17      contained a number of HPT folders and files from HPT VCM Suite source code including:

           18                   a. “License” – HPT source code folder containing core VCM Suite licensing code;

           19                   b. “LicTransfer” – Folder containing HPT utility program source code used to transfer

           20                       licenses from one MPVI to another, used for interface replacements;

           21                   c. “Shared” – Folder containing VCM Suite source code;

           22                   d. “cCable.cs” – HPT VCM Suite source code file;

           23                   e. “cController.cs” – HPT VCM Suite source code file;

           24                   f. “cMPVI.cs” – HPT VCM Suite source code file;

           25                   g. “cUtil.cs” – HPT VCM Suite source code file;

           26                   h. “cVehicle.cs” – HPT VCM Suite source code file;

           27                   i. “License Writer.exe” – HPT utility program used to transfer licenses from one

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    8
                           Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 9 of 32



             1                      MPVI to another; and

             2                   j. “Lictransfer.exe” – HPT utility program used to transfer licenses from one MPVI

             3                      to another.

             4             43.      Furthermore, Defendant provided Sykes-Bonnett of Syked ECU Tuning, Inc. (and

             5     possibly others) with the HPT key generator program.

             6             44.      The key generator algorithm, application and source code is confidential and

             7     proprietary information of HPT and not owned by Defendant.

             8             45.      The key generator provided by Defendant to Sykes-Bonnett of Syked ECU Tuning,

             9     Inc. enables Sykes-Bonnett and Syked ECU Tuning, Inc. to generate application keys that provide

           10      licensing credits for third parties without having to purchase those credits from HPT.

           11              46.      In fact, Sykes-Bonnett has admitted to generating application keys that provide

           12      licensing credits for third parties for profit.

           13              47.      HPT’s key generator is the single most valuable piece of intellectual property that

           14      HPT possesses.

           15              48.      The key generator is the tool that generates the overwhelming majority of user

           16      licenses and is the security control for substantially all of HPT’s revenues.

           17              49.      The sale and distribution of credits via application keys, which are the license

           18      mechanism used by customers to tune vehicles, is a fundamental component of HPT’s business.

           19              50.      Only HPT is authorized to generate authentic application keys for use with HPT’s

           20      products and HPT credits are generally sold for approximately $50.00 USD.

           21              51.      Prior to the execution of the Purchase Agreement, Defendant also worked with and

           22      provided services for Syked ECU Tuning, Inc. while he was an owner and member of HPT.

           23              52.      The negotiations concerning the acquisition of Defendant’s interest in HPT took

           24      place over the course of several months between approximately February 2016 and October 20,

           25      2016.

           26              53.      At no time during the discussions and negotiations concerning the purchase and

           27      sale of Defendant’s membership interest in HPT did Defendant advise, notify, communicate or

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     9
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 10 of 32



             1     disclose to HPT that Defendant was working with, consulting for, assisting, developing products

             2     or software with or otherwise communicating with any competitors of HPT for the purpose of

             3     competing with the business of HPT.

             4            54.     Instead, Defendant concealed and failed to disclose that he was working with,

             5     consulting for, assisting, developing products or software with or otherwise communicating with

             6     any competitors of HPT for the purpose of competing with the business of HPT.

             7            55.     At no time during the discussions and negotiations concerning the purchase and

             8     sale of Defendant’s membership interest in HPT did Defendant advise, notify, communicate or

             9     disclose to HPT that he had provided, shared, disseminated, tendered or given any of HPT’s

           10      confidential and proprietary intellectual property to any third party or competitor of HPT.

           11             56.     Instead, Defendant concealed and failed to disclose that he had provided, shared,

           12      disseminated, tendered or given any of HPT’s confidential and proprietary intellectual property to

           13      any third party or competitor of HPT.

           14             57.     Prior to October 20, 2016, HPT was owned by Keith Prociuk, Chris Piastri and

           15      Defendant, with each owning a one-third interest in HPT.

           16             58.     On October 20, 2016, HPT and Defendant executed the Purchase Agreement

           17      whereby HPT agreed to purchase Defendant’s one-third interest in the company.

           18             59.     Pursuant to the Purchase Agreement and ancillary documents, in exchange for

           19      Defendant’s membership interest in HPT and its affiliated entities, HPT agreed to pay Defendant

           20      good and valuable consideration in the amount of $6,800,000.00. A copy of the Purchase

           21      Agreement and ancillary documents are attached hereto as Exhibit B and incorporated herein fully

           22      by this reference.
           23             60.     Pursuant to the Purchase Agreement, among other things, Defendant agreed to
           24      various restrictive covenants, he agreed to return all of HPT’s proprietary and confidential
           25      information (including but not limited to all MPVI firmware and source code) and he agreed to
           26      destroy all confidential and proprietary information of HPT.
           27             61.     Pursuant to the Purchase Agreement, “Proprietary Information” was broadly

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   10
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 11 of 32



             1     defined to include all confidential and proprietary information of the Company.

             2            62.    Pursuant to Section 6.1(c) of the Purchase Agreement, Defendant agreed:

             3                   (c) At or prior to the Closing, Seller shall deliver to the Company
                                 each of the following: (i) any and all firmware and software source
             4                   code in Seller’s possession relating to the MPVI, (ii) any and all
                                 designs and schematics in Seller’s possession relating to the MPVI,
             5
                                 (iii) any and all hardware programming devices and programming
             6                   devise [sic] software purchased by or otherwise belonging to the
                                 Company; (iv) any and all hardware design, layout and schematic
             7                   creation software and license information of the Company, or that
                                 was purchased by the Company, in Seller’s possession; (v) all
             8                   Company phones, laptops or other personal devices and any other
             9                   Company computer hardware, monitors and other peripherals (it
                                 being agreed that Seller may expunge from any such devices and
           10                    equipment all information stored on such devices and equipment).
                                 Additionally, at or prior to the Closing, Seller shall destroy any and
           11                    all copies of Proprietary Information (whether written or electronic)
                                 and destroy any and all documents or other media that contain or
           12                    reflect any Intellectual Property or Proprietary Information (or, if
           13                    such other media is an electronic device or hard drive that Seller is
                                 not required to deliver to the Company, Seller shall permanently
           14                    expunge from such device or hard drive all information containing
                                 or reflecting any Intellectual Property or Proprietary Information,
           15                    such expungement to the reasonable satisfaction of the Company’s
                                 outside counsel).
           16

           17             63.    Pursuant to Section 6.3 of the Purchase Agreement, Defendant agreed:

           18                    Confidentiality. From and after the date hereof, Seller shall, and
                                 shall cause his Affiliates and his Representatives to, keep
           19                    confidential and not disclose, or otherwise use in any manner, any
                                 information that any of them have relating to: (i) this Agreement;
           20                    (ii) the Ancillary Agreements; (iii) the transactions contemplated by
                                 this Agreement or the Ancillary Agreements (including details
           21                    relating to the Purchase Price); or (iv) the Proprietary Information;
           22                    provided, however, the foregoing shall not prevent Seller from
                                 making any disclosure of the foregoing to the extent such disclosure
           23                    is required by Law.

           24             64.    Pursuant to Section 6.4 of the Purchase Agreement, Defendant agreed:
           25                    Non-Competition and Non-Solicitation.
           26
                                 (a)     Seller, for himself, and on behalf of each of his Affiliates,
           27                    (collectively, the “Restricted Parties,” and each individually, a
                                 “Restricted Party”), acknowledges that he is familiar with the
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  11
                   Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 12 of 32



             1            Intellectual Property and Proprietary Information of the Company.
                          Seller, for himself and on behalf of each of the other Restricted
             2            Parties, acknowledges and agrees that the Company would be
                          irreparably damaged if any of the Restricted Parties were to directly
             3
                          or indirectly compete with the Company or provide services to any
             4            person competing with the Company or engaging in the Business,
                          and that such direct or indirect competition by any Restricted Party
             5            would harm the Company. In connection therewith, and in further
                          consideration for Purchaser’s payment of the Purchase Price under
             6            this Agreement (in respect of which payment the Restricted Parties
                          derive a substantial and direct benefit), and in order to protect the
             7
                          value of the Company, Seller agrees not to, and Seller shall cause
             8            the other Restricted Parties not to, during the period commencing on
                          the Closing Date and ending at the conclusion of eighteen (18)
             9            months from the Closing Date (the “Non-Competition Period”),
                          directly or indirectly, invest in, own, manage, operate, finance,
           10             control, or participate in the ownership, management, operation,
           11             financing, or control of, be employed by, or lend such Restricted
                          Party’s credit to any business or person that, directly or indirectly,
           12             owns or operates any business that competes with the Business
                          anywhere in the world; provided, however, that a Restricted Party
           13             may purchase or otherwise acquire up to (but no more than) two
                          percent (2%) of any class of securities of any enterprise (but without
           14             otherwise participating in the activities of such enterprise) if such
           15             securities are listed on any national or regional securities exchange
                          or have been registered under Section 12(g) of the Securities
           16             Exchange Act of 1934, as amended. Restricted Party agrees that this
                          covenant is reasonable with respect to its duration, geographical
           17             area, and scope.
           18             (b)     During the period commencing on the Closing Date and
           19             ending on the third (3rd) anniversary of the Closing Date (the “Non-
                          Solicitation Period”), Seller shall not, and shall cause each of its
           20             Affiliates to not, directly or indirectly, either individually or acting
                          in concert with another person or persons, solicit for employment or
           21             retention, or hire, employ, retain or engage (as a consultant or
                          otherwise) any person who is an employee of, or engaged as a
           22
                          consultant by, the Company (or any of their respective Affiliates),
           23             or influence or attempt to influence any such employee or consultant
                          to terminate his or her employment or engagement with the
           24             Company during the Non-Solicitation Period.

           25       65.   Pursuant to Section 6.5 of the Purchase Agreement, Defendant agreed:
           26             Non-Disparagement. From and after the date hereof, Seller shall not
                          make, and shall cause his respective Affiliates not to make, any
           27
                          negative, derogatory or disparaging statements or communications
LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                            12
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 13 of 32



             1                    regarding the Company, any Affiliate of the Company, or the
                                  Business. From and after the date hereof, the Company shall not
             2                    make, and it shall cause its Affiliates not to make, any negative,
                                  derogatory or disparaging statements or communications regarding
             3
                                  Seller. For the avoidance of doubt, this Section 6.5 shall not restrict
             4                    the making of claims, or bringing of enforcement actions, relating
                                  to this Agreement, the Ancillary Agreements or any transaction
             5                    contemplated hereby or thereby.
             6              66.   Upon information and belief, Defendant possesses and has used and disseminated
             7     HPT’s confidential and proprietary intellectual property in violation of the Purchase Agreement.
             8              67.   Defendant’s possession, use, dissemination and misappropriation of HPT’s key
             9     generator, and his ability to provide and/or generate unauthorized application keys and/or his use
           10      of unauthorized application keys to obtain credits without purchasing them from HPT constitutes
           11      a breach of fiduciary duty as well as violations of statutory law and puts HPT’s entire business at
           12      stake.
           13               68.   Moreover, Defendant, directly or indirectly, obtained an ownership interest in a
           14      competitive business prior to April 20, 2018 in violation of the Purchase Agreement.
           15               69.   In particular, Defendant’s wife obtained an ownership interest in Syked ECU
           16      Tuning, Inc. in or about January 2017, less than 90 days after the execution of the Purchase
           17      Agreement.
           18               70.   In violation of the terms and provisions of the Purchase Agreement, upon
           19      information and belief, Defendant failed to return all of HPT’s proprietary information to HPT,
           20      and Defendant possesses HPT’s proprietary information including but not limited to HPT’s source
           21      code for HPT’s VCM Suite Software and HPT’s key generator tool.
           22               71.   Furthermore, upon information and belief, since October 20, 2016, Defendant has
           23      used, incorporated and misappropriated intellectual property of HPT into hardware products and
           24      firmware that he is developing for himself and/or third parties in violation of the terms and
           25      provisions of the Purchase Agreement.
           26               72.   Defendant, acting in concert with others, has also used HPT’s key generator to
           27      generate and sell licenses publicly that have been passed off as genuine and authentic products and

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    13
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 14 of 32



             1     offerings of HPT.

             2                73.   Additionally, Defendant, acting in concert with others, has attempted to sell cloned

             3     HPT interfaces with hacked credits.

             4                74.   Defendant, acting in concert with others, has manipulated HPT interfaces which

             5     have been disabled in order to ‘unkill’ such interfaces and allow them to be used with unauthorized

             6     credits.

             7                75.   Defendant’s generation and/or use of unauthorized application keys to obtain

             8     credits without purchasing infringes upon HPT’s intellectual property rights and constitutes a

             9     misappropriation of HPT’s confidential and proprietary information.

           10                 76.   Defendant, acting in concert with others, has knowingly and wrongfully acquired,

           11      possess and is using unauthorized application keys to generate licenses, tune vehicles and generate

           12      revenues for his own benefit or the benefit of others.

           13                 77.   Defendant concealed and never disclosed to HPT that he provided any third parties

           14      with HPT’s confidential and proprietary intellectual property at any time prior to August 20, 2018.

           15                 78.   Defendant concealed and never disclosed to HPT that he was working with,

           16      consulting for, assisting, developing products or software with or otherwise communicating with

           17      any competitors of HPT at any time prior to August 20, 2018.

           18                 79.   Defendant concealed and never disclosed to HPT that he had provided, shared,

           19      disseminated, tendered or given any of HPT’s confidential and proprietary intellectual property to

           20      any third party or competitor of HPT at any time prior to August 20, 2018.

           21                 80.   Pursuant to Section 12 of the Buy-Sell Agreement between the parties, if

           22      Defendant’s misconduct as set forth herein had not been wrongfully concealed by Defendant, HPT

           23      would have terminated Defendant for “cause” and the purchase price of his interest would have

           24      been the book value of Defendant’s one-third interest of HPT, and not the amount set forth in the

           25      Purchase Agreement for his interest. A copy of the Buy-Sell Agreement, as amended, is attached

           26      hereto as Exhibit C and incorporated herein fully by this reference.

           27      ///

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     14
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 15 of 32



             1                                       FIRST CLAIM FOR RELIEF

             2                                    BREACH OF FIDUCIARY DUTY

             3            81.     HPT realleges and incorporates by reference the allegations set for in paragraphs 1

             4     through 80, inclusive, of the Complaint as if fully set forth herein.

             5            82.     At all times prior to October 20, 2016, Defendant was a member of HPT.

             6            83.     At all times prior to October 20, 2016, Defendant owed fiduciary duties to HPT and

             7     all of the other members of HPT.

             8            84.     By virtue of Defendant’s actions in working with, consulting for, assisting,

             9     developing products or software with and/or otherwise communicating with competitors of HPT

           10      for the purpose of competing with the business of HPT prior to October 20, 2016, Defendant

           11      breached his fiduciary duties to HPT and the other members of HPT.

           12             85.     By virtue of Defendant’s actions in providing, sharing, disseminating, tendering

           13      and/or giving confidential and proprietary intellectual property of HPT to any third party or

           14      competitor of HPT prior to October 20, 2016, Defendant breached his fiduciary duties to HPT and

           15      the other members of HPT.

           16             86.     Defendant’s actions were intentional and were completed in bad faith knowing that

           17      the actions taken were not in the best interests of HPT.

           18             87.     Defendant’s actions have proximately caused HPT to suffer monetary and other

           19      damages.

           20             88.     Defendant’s actions were intentional and willful and were done with the specific

           21      malicious intent to injure HPT.

           22                                      SECOND CLAIM FOR RELIEF

           23                                                    FRAUD
           24             89.     HPT realleges and incorporates by reference the allegations set for in paragraphs 1
           25      through 80, inclusive, of the Complaint as if fully set forth herein.
           26             90.     In or around February 2016, HPT and Defendant commenced negotiations
           27      concerning the purchase and sale of Defendant’s interest in HPT.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    15
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 16 of 32



             1             91.    Between February 2016 and October 20, 2016, the parties engaged in negotiations

             2     and communications leading up to the execution of the Purchase Agreement and the purchase of

             3     Defendant’s interest in HPT.

             4             92.    Defendant concealed and never disclosed to HPT at any time prior to October 20,

             5     2016, that he provided any third parties with confidential and proprietary intellectual property of

             6     HPT, including HPT’s proprietary key generator.

             7             93.    Defendant concealed and never disclosed to HPT at any time prior to October 20,

             8     2016, that he was working with, consulting for, assisting, developing products or software with or

             9     otherwise communicating with any competitors of HPT.

           10              94.    Defendant concealed and never disclosed to HPT at any time prior to October 20,

           11      2016, that he had provided, shared, disseminated, tendered or given any of HPT’s confidential and

           12      proprietary intellectual property to any third party or competitor of HPT.

           13              95.    Defendant concealed and never disclosed to HPT that prior to October 20, 2016, he

           14      had provided, shared, disseminated, tendered or given Kevin Sykes-Bonnett and Syked ECU

           15      Tuning, Inc. a Flash Drive containing HPT’s confidential and proprietary information.

           16              96.    Defendant concealed and never disclosed to HPT that prior to October 20, 2016, he

           17      had provided, shared, disseminated, tendered or given Kevin Sykes-Bonnett and Syked ECU

           18      Tuning, Inc. a USB drive that included a key generator that would enable Kevin Sykes-Bonnett

           19      and Syked ECU Tuning, Inc. to generate credits.

           20              97.    Defendant intentionally and fraudulently concealed the disclosure of all of this

           21      information from HPT in connection with the negotiations and discussion concerning the

           22      acquisition of Defendant’s membership interest in HPT in order to elicit a higher purchase for his

           23      interest.

           24              98.    At all times prior to October 20, 2016, Defendant had a duty to fully and accurately

           25      disclose all facts pertaining to his disclosure and/or dissemination of HPT’s confidential and

           26      proprietary intellectual property, including but not limited to his involvement with a competitive

           27      business and his conveyance, transfer or dissemination of HPT’s proprietary and confidential key

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   16
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 17 of 32



             1     generator and source code.

             2            99.     By concealing all facts concerning his involvement with a competitive business and

             3     his disclosure and/or dissemination of HPT’s confidential and proprietary intellectual property,

             4     including but not limited to his conveyance, transfer or dissemination of HPT’s proprietary and

             5     confidential key generator and source code, Defendant intended to induce HPT into the false belief

             6     that he was not involved in any manner with any competitive business and had not disclosed and/or

             7     disseminated HPT’s confidential and proprietary intellectual property to any third party and that

             8     he had not misappropriated any of HPT’s confidential and intellectual property in any manner.

             9            100.    By concealing all facts concerning his involvement with a competitive business and

           10      his disclosure and/or dissemination of HPT’s confidential and proprietary intellectual property,

           11      including but not limited to his conveyance, transfer or dissemination of HPT’s proprietary and

           12      confidential key generator and source code, Defendant intended to induce HPT into paying more

           13      money for his membership interest in HPT.

           14             101.    HPT reasonably relied on Defendant’s silence and had no reason to believe that

           15      Defendant was involved in any manner with any competitive business or that Defendant had

           16      disclosed and/or disseminated HPT’s confidential and proprietary intellectual property, including

           17      but not limited to HPT’s proprietary and confidential key generator and source code, to any third

           18      party or competitor.

           19             102.    If HPT had known that Defendant was involved in any manner with any

           20      competitive business or had disclosed and/or disseminated HPT’s confidential and proprietary

           21      intellectual property, including but not limited to HPT’s proprietary and confidential key generator

           22      and source code, to any third party or competitor, HPT would not have paid Defendant

           23      $6,800,000.00 for his interest in HPT and affiliated entities and would have paid Defendant the

           24      book value of his one-third interest in HPT.

           25             103.    As a direct and proximate result of Defendant’s fraudulent concealment, HPT has

           26      suffered damages in excess of $6,800,000.00.

           27      ///

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                   17
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 18 of 32



             1                                       THIRD CLAIM FOR RELIEF

             2                       VIOLATION OF COMPUTER FRAUD AND ABUSE ACT

             3                                               18 U.S.C. §1030

             4               104.   HPT realleges and incorporates by reference the allegations set for in paragraphs 1

             5     through 80, inclusive, of the Complaint as if fully set forth herein.

             6               105.   Upon information and belief, Defendant, knowingly and with intent to defraud,

             7     wrongfully accessed, trespassed, engineered and/or hacked HPT’s software, hardware, systems

             8     and source code to add extra licenses to existing interfaces and resell them.

             9               106.   Defendant also manipulated disabled HPT interfaces to re-enable them for use with

           10      unauthorized credits.

           11                107.   HPT’s business, computers, software, hardware, systems, and source code are used

           12      in, and affect, interstate commerce.

           13                108.   Moreover, in doing so, Defendant intended to and succeeded in obtaining

           14      something of value in excess of $5,000 per year (as required by the CFAA).

           15                109.   Through his fraudulent activity, Defendant has generated profits and obtained

           16      revenues that otherwise would have gone to HPT.

           17                110.   Defendant’s activities described hereinabove constitute a violation of the CFAA,

           18      18 U.S.C. §1030(a)(4).

           19                111.   HPT may maintain a civil action against Defendant for violations of the CFAA

           20      pursuant to 18 U.S.C. §1030(g).

           21                112.   HPT is entitled to compensatory damages, injunctive relief and other equitable

           22      relief.

           23                113.   As a direct and proximate result of Defendant’s ongoing violations and the

           24      misconduct alleged herein, HPT has suffered and will continue to suffer substantial injuries, loss

           25      and damage to its business and goodwill in an amount to be proven at trial.

           26                114.   If Defendant is permitted to continue its conduct, HPT will be irreparably harmed.

           27      HPT has been and continues to be damaged in an amount to be proven at trial and also in a manner

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    18
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 19 of 32



             1     and amount that cannot be fully measured or compensated in economic terms. Such irreparable

             2     damage will continue unless Defendant’s conduct is enjoined during the pendency of this action

             3     and thereafter.

             4                                      FOURTH CLAIM FOR RELIEF

             5                    VIOLATION OF THE DEFEND THE TRADE SECRETS ACT

             6                                                18 U.S.C. § 1836

             7            115.       HPT realleges and incorporates by reference the allegations set for in paragraphs 1

             8     through 80, inclusive, of the Complaint as if fully set forth herein.

             9            116.       HPT owned and possessed confidential and proprietary documents and data

           10      containing trade secrets, including but not limited to source code and HPT’s key generator program

           11      and tool.

           12             117.       Without authorization by HPT, Defendant provided third parties with copies of and

           13      access to the confidential and proprietary intellectual property, including its confidential and

           14      proprietary source code and key generator program and tool.

           15             118.       The confidential and proprietary intellectual property of HPT wrongfully possessed

           16      by Defendant, gives Defendant, and those active in concert with him, the ability to bypass all

           17      licensing checks and prompts, thus enabling HPT’s users to use the software and interfaces on any

           18      vehicle they wish without paying any licensing fees to HPT.

           19             119.       HPT’s confidential and proprietary source code and key generator have never been

           20      accessible to the public.

           21             120.       HPT has taken various reasonable measures to ensure that its source code and key

           22      generator remain confidential and proprietary, and to prevent misappropriation of its confidential

           23      and proprietary trade secrets, including its source code and key generator.

           24             121.       HPT’s trade secrets derive independent economic value, both actual and potential,

           25      from not being generally known to other persons, businesses, or the public, who could obtain

           26      economic value from their disclosure or use.

           27             122.       In violation of law, Defendant has misappropriated HPT’s trade secrets by

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     19
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 20 of 32



             1     providing HPT’s confidential and proprietary intellectual property to third parties without

             2     authorization.

             3            123.      Such dissemination and disclosure of HPT’s confidential and proprietary trade

             4     secret information constitutes misappropriation under the DTSA.

             5            124.      As a direct and proximate result of Defendant’s ongoing violations and the

             6     misconduct alleged herein, HPT has suffered and will continue to suffer substantial injuries, loss

             7     and damage to its business and goodwill in an amount to be proven at trial.

             8            125.      If Defendant is permitted to continue its conduct, HPT will be irreparably harmed.

             9     HPT has been and continues to be damaged in an amount to be proven at trial and also in a manner

           10      and amount that cannot be fully measured or compensated in economic terms.

           11             126.      Such irreparable damage will continue unless Defendant’s conduct is enjoined

           12      during the pendency of this action and thereafter.

           13                                        FIFTH CLAIM FOR RELIEF

           14       VIOLATION OF THE COPYRIGHT ACT ARISING UNDER 17 U.S.C. § 1201(A)(1)(A)
           15             127.      HPT realleges and incorporates by reference the allegations set for in paragraphs 1
           16      through 80, inclusive, of the Complaint as if fully set forth herein.
           17             128.      Defendant’s actions constitute direct circumvention of a technological measure that
           18      effectively controls access to a copyrighted work in violation of 17 U.S.C. § 1201(a)(1)(A).
           19             129.      Defendant, on his own behalf and through his engagement of and encouragement
           20      to the actions of third parties, are aiding and abetting or inducing violations of 17 U.S.C. §
           21      1201(a)(1)(A).
           22             130.      Defendant, on his own behalf and through Kevin Sykes-Bonnett and Syked ECU
           23      Tuning, Inc., circumvented HPT’s technological measures to access the HPT software, hardware
           24      devices and intellectual property in an unauthorized manner by bypassing HPT’s usage restrictions
           25      in connection therewith.
           26             131.      Defendant’s acts constituting DMCA violations have been and continue to be
           27      performed without the permission, authorization or consent of HPT.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    20
                          Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 21 of 32



             1             132.   Defendant has violated Section 1201 of the DMCA willfully and for private

             2     commercial gain.

             3             133.   Defendant’s conduct has caused damage to HPT and has unjustly enriched

             4     Defendant in an amount to be proven at trial.

             5             134.   As a result of Defendant’s acts and conduct, HPT has sustained and will continue

             6     to sustain substantial, immediate, and irreparable injury, for which there is no adequate remedy at

             7     law.

             8             135.   HPT is informed and believes, and on that basis avers, that unless enjoined and

             9     restrained by this Court, Defendant will continue to violate Section 1201 of the DMCA.

           10              136.   HPT has no adequate remedy at law.

           11              137.   HPT is entitled to injunctive relief to restrain and enjoin Defendant’s continuing

           12      infringing conduct.

           13                                       SIXTH CLAIM FOR RELIEF

           14                  VIOLATION OF THE NEVADA UNIFORM TRADE SECRETS ACT
           15                                            NRS CHAPTER 600A
           16              138.   HPT realleges and incorporates by reference the allegations set for in paragraphs 1
           17      through 80, inclusive, of the Complaint as if fully set forth herein.
           18              139.   HPT owned and possessed confidential and proprietary documents and data
           19      containing trade secrets, including but not limited to source code and HPT’s key generator program
           20      and tool.
           21              140.   Without authorization by HPT, Defendant provided third parties with copies of and
           22      access to the confidential and proprietary intellectual property, including its confidential and
           23      proprietary source code and key generator program and tool.
           24              141.   The confidential and proprietary intellectual property of HPT wrongfully possessed
           25      by Defendant, gives Defendant, and those active in concert with him, the ability to bypass all
           26      licensing checks and prompts, thus enabling HPT’s users to use the software and interfaces on any
           27      vehicle they wish without paying any licensing fees to HPT.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    21
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 22 of 32



             1            142.      HPT’s confidential and proprietary source code and key generator have never been

             2     accessible to the public.

             3            143.      HPT has taken various reasonable measures to ensure that its source code and key

             4     generator remain confidential and proprietary, and to prevent misappropriation of its confidential

             5     and proprietary trade secrets, including its source code and key generator.

             6            144.      HPT’s trade secrets derive independent economic value, both actual and potential,

             7     from not being generally known to other persons, businesses, or the public, who could obtain

             8     economic value from their disclosure or use.

             9            145.      In violation of law, Defendant has misappropriated HPT’s trade secrets by

           10      providing HPT’s confidential and proprietary intellectual property to third parties without

           11      authorization.

           12             146.      Such dissemination and disclosure of HPT’s confidential and proprietary trade

           13      secret information constitutes misappropriation under the Nevada Uniform Trade Secrets Act.

           14             147.      As a direct and proximate result of Defendant’s ongoing violations and the

           15      misconduct alleged herein, HPT has suffered and will continue to suffer substantial injuries, loss

           16      and damage to its business and goodwill in an amount to be proven at trial.

           17             148.      If Defendant is permitted to continue its conduct, HPT will be irreparably harmed.

           18      HPT has been and continues to be damaged in an amount to be proven at trial and also in a manner

           19      and amount that cannot be fully measured or compensated in economic terms.

           20             149.      Such irreparable damage will continue unless Defendant’s conduct is enjoined

           21      during the pendency of this action and thereafter.

           22                                      SEVENTH CLAIM FOR RELIEF

           23                        VIOLATION OF THE ILLINOIS TRADE SECRETS ACT
           24                                          765 ILCS 1065/1, ET SEQ.
           25             150.      HPT realleges and incorporates by reference the allegations set for in paragraphs 1
           26      through 80, inclusive, of the Complaint as if fully set forth herein.
           27             151.      HPT owned and possessed confidential and proprietary documents and data

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    22
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 23 of 32



             1     containing trade secrets, including but not limited to source code and HPT’s key generator program

             2     and tool.

             3            152.      Without authorization by HPT, Defendant provided third parties with copies of and

             4     access to the confidential and proprietary intellectual property, including its confidential and

             5     proprietary source code and key generator program and tool.

             6            153.      The confidential and proprietary intellectual property of HPT wrongfully possessed

             7     by Defendant, gives Defendant, and those active in concert with him, the ability to bypass all

             8     licensing checks and prompts, thus enabling HPT’s users to use the software and interfaces on any

             9     vehicle they wish without paying any licensing fees to HPT.

           10             154.      HPT’s confidential and proprietary source code and key generator have never been

           11      accessible to the public.

           12             155.      HPT has taken various reasonable measures to ensure that its source code and key

           13      generator remain confidential and proprietary, and to prevent misappropriation of its confidential

           14      and proprietary trade secrets, including its source code and key generator.

           15             156.      HPT’s trade secrets derive independent economic value, both actual and potential,

           16      from not being generally known to other persons, businesses, or the public, who could obtain

           17      economic value from their disclosure or use.

           18             157.      In violation of law, Defendant has misappropriated HPT’s trade secrets by

           19      providing HPT’s confidential and proprietary intellectual property to third parties without

           20      authorization.

           21             158.      Such dissemination and disclosure of HPT’s confidential and proprietary trade

           22      secret information constitutes misappropriation under the Illinois Trade Secrets Act.

           23             159.      As a direct and proximate result of Defendant’s ongoing violations and the

           24      misconduct alleged herein, HPT has suffered and will continue to suffer, substantial injuries, loss

           25      and damage to its business and goodwill in an amount to be proven at trial.

           26             160.      If Defendant is permitted to continue its conduct, HPT will be irreparably harmed.

           27      HPT has been and continues to be damaged in an amount to be proven at trial and also in a manner

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    23
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 24 of 32



             1     and amount that cannot be fully measured or compensated in economic terms.

             2             161.      Such irreparable damage will continue unless Defendant’s conduct is enjoined

             3     during the pendency of this action and thereafter.

             4                                       EIGHTH CLAIM FOR RELIEF

             5      UNFAIR COMPETITION UNDER THE NEVADA DECEPTIVE TRADE PRACTICES

             6                                         ACT – NRS CHAPTER 598

             7             162.      HPT realleges and incorporates by reference the allegations set for in paragraphs 1

             8     through 80, inclusive, of the Complaint as if fully set forth herein.

             9             163.      Through the acts described hereinabove, Defendant has engaged in unfair practices

           10      in violation of the public interest by misappropriating the trade secrets of HPT.

           11              164.      Specifically, Defendant deceives the public by passing off HPT credits and license

           12      keys as authentic products and offerings of HPT when, in fact, they are not.

           13              165.      Defendant’s misconduct, as described hereinabove, affects the public interest.

           14              166.      HPT’s interests have been injured in numerous ways as a result of Defendant’s

           15      unfair and deceptive acts and practices.

           16              167.      But for Defendant’s unfair and deceptive practices, HPT would not have suffered

           17      these injuries.

           18                                         NINTH CLAIM FOR RELIEF

           19           UNFAIR COMPETITION UNDER THE ILLINOIS CONSUMER FRAUD AND
           20                                 DECEPTIVE BUSINESS PRACTICES ACT
           21                                            815 ILCS 505/1 ET SEQ.
           22              168.      HPT realleges and incorporates by reference the allegations set for in paragraphs 1
           23      through 80, inclusive, of the Complaint as if fully set forth herein.
           24              169.      Through the acts described hereinabove, Defendant has engaged in unfair practices
           25      in violation of the public interest by misappropriating the trade secrets of HPT.
           26              170.      Specifically, Defendant’s deceives the public by passing off HPT credits and
           27      license keys as authentic products and offerings of HPT when, in fact, they are not.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     24
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 25 of 32



             1             171.      Defendant’s misconduct, as described hereinabove, affects the public interest.

             2             172.      HPT’s interests have been injured in numerous ways as a result of Defendant’s

             3     unfair and deceptive acts and practices.

             4             173.      But for Defendant’s unfair and deceptive practices, HPT would not have suffered

             5     these injuries.

             6                                       TENTH CLAIM FOR RELIEF

             7                                         BREACH OF CONTRACT

             8             174.      HPT realleges and incorporates by reference the allegations set for in paragraphs 1

             9     through 80, inclusive, of the Complaint as if fully set forth herein.

           10              175.      On October 20, 2016, HPT and Defendant entered into the Purchase Agreement.

           11              176.      The Purchase Agreement is a valid and enforceable contract.

           12              177.      HPT fully performed its obligations under the Purchase Agreement.

           13              178.      By virtue of Defendant’s misconduct as set forth hereinabove, Defendant has

           14      materially breached his obligations under the Purchase Agreement in several respects.

           15              179.      Defendant’s actions constitute a material breach of Section 6.1 of the Purchase

           16      Agreement.

           17              180.      Defendant’s actions constitute a material breach of Section 6.3 of the Purchase

           18      Agreement.

           19              181.      Defendant’s actions constitute a material breach of Section 6.4 of the Purchase

           20      Agreement.

           21              182.      Defendant’s actions constitute a material breach of Section 6.5 of the Purchase

           22      Agreement.

           23              183.      Defendant’s actions constitute a material breach of various other terms and

           24      provisions of the Purchase Agreement.

           25              184.      As a direct and proximate result of Defendant’s ongoing violations and the

           26      misconduct alleged herein, HPT has suffered and will continue to suffer substantial injuries, loss

           27      and damages in an amount to be proven at trial.

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     25
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 26 of 32



             1                                   ELEVENTH CLAIM FOR RELIEF

             2            TORTIOUS INTEFERENCE WITH PROSPECTIVE CONTRACTUAL OR

             3                                        ECONOMIC RELATIONS

             4            185.    HPT realleges and incorporates by reference the allegations set for in paragraphs 1

             5     through 80, inclusive, of the Complaint as if fully set forth herein.

             6            186.    HPT has maintained valid business relationships with many vendors, resellers and

             7     customers.

             8            187.    HPT has a reasonable expectation that the relationships with its vendors, resellers

             9     and customers will continue and will not be disrupted by Defendant’s conduct.

           10             188.    Defendant knew of HPT’s relationships and expectations, but intentionally,

           11      wrongfully and unjustifiably interfered with those relationships.

           12             189.    Specifically, Defendant has worked with others to solicit vendors, customers and

           13      suppliers of HPT to purchase unauthorized license keys, has worked with competitors to develop

           14      competing products using HPT’s confidential and proprietary information, has sold or provided

           15      unauthorized license keys and versions of software with licensing defeated to third parties, has

           16      provided HPT’s confidential and proprietary intellectual property to third parties, has interfered

           17      with HPT’s relationships with its vendors, resellers and customers, and has manipulated interfaces

           18      to allow such interfaces to be used without purchasing authorized credits from HPT.

           19             190.    As a result of Defendant’s actions, HPT has suffered irreparable harm for which it

           20      has no adequate remedy at law. Unless enjoined, Defendant’s will continue to harm HPT’s

           21      business, causing further irreparable harm to HPT.

           22             191.    As a direct and proximate result of Defendant’s ongoing violations and the

           23      misconduct alleged herein, HPT has suffered and will continue to suffer substantial injuries, loss

           24      and damages in an amount to be proven at trial.

           25                                     TWELFTH CLAIM FOR RELIEF

           26                                                CONVERSION
           27             192.    HPT realleges and incorporates by reference the allegations set for in paragraphs 1

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                     26
                          Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 27 of 32



             1     through 80, inclusive, of the Complaint as if fully set forth herein.

             2             193.    Despite the terms and provisions of the Purchase Agreement, Defendant has failed

             3     and refused to return property belonging to HPT, including HPT’s confidential and proprietary

             4     intellectual property, documents and information.

             5             194.    Defendant’s retention of HPT’s property is conversion.

             6             195.    Defendant’s conversion of HPT’s property caused HPT damage to be established

             7     by proof at the time of the trial.

             8                                          PRAYER FOR RELIEF

             9             WHEREFORE, HP TUNERS, LLC respectfully prays for judgment against Defendant,

           10      KENNETH CANNATA, and in favor of HP Tuners, LLC as follows:

           11              1.      An award of damages in an amount in excess of $6,800,000.00 based on

           12      Defendant’s breaches of fiduciary duties;

           13              2.      An award of damages in an amount in excess of $6,800,000.00 based on

           14      Defendant’s fraud;

           15              3.      An award of damages in an amount in excess of $6,800,000.00 based on

           16      Defendant’s breaches of contract;

           17              4.      An award of damages in an amount to be proven at trial based on Defendant’s

           18      tortious interference with HPT’s prospective contractual or economic relations;

           19              5.      An award of damages in an amount to be proven at trial based on Defendant’s unfair

           20      competition;

           21              6.      An award of damages in an amount to be proven at trial based on Defendant’s

           22      conversion;

           23              7.      Awarding HPT compensatory damages, in an amount to be proven at trial;

           24              8.      Awarding Plaintiff exemplary damages as authorized by statute for Defendant’s

           25      willful misappropriation;

           26              9.      An award of damages pursuant to the Nevada Deceptive Trade Practices Act, NRS

           27      598;

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    27
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 28 of 32



             1            10.      An award of damages pursuant to the Illinois Consumer Fraud and Deceptive

             2     Business Practices Act, 815 ILCS 505/1;

             3            11.      Awarding and ordering an accounting and disgorgement of all of Defendant’s

             4     profits and/or damages suffered by Plaintiff due to Defendant’s misappropriation of the HPT’s

             5     confidential and proprietary trade secrets pursuant to:

             6                  a. the Computer Fraud and Abuse Act, 18 U.S.C. §1030;

             7                  b. the Defend Trade Secrets Act, 18 U.S.C. §1836 et seq.;

             8                  c. the Nevada Uniform Trade Secrets Act, NRS Chapter 600A; and

             9                  d. the Illinois Trade Secrets Act, 765 ILCS 1065/1 et seq.;

           10             12.      Enjoining Defendant from using misappropriated trade secrets pursuant to statute;
           11             13.      Entry of a declaratory judgment that Defendant’s conduct was a violation of the
           12      Computer Fraud and Abuse Act, 18 U.S.C. §1030 (a)(4);
           13             14.      Enjoining Defendant from accessing HPT’s Protected Computers;
           14             15.      Awarding such other and further relief as may be just and proper caused by
           15      Defendant’s violation of the Computer Fraud and Abuse Act, 18 U.S.C. §1030 (a)(4);
           16             16.      Awarding pre- and post-judgment interest to HPT;
           17             17.      Awarding HPT preliminary and permanent injunctive relief as follows:
           18                   a. That Defendant, as well as each of his agents and all persons acting in concert with
           19                      him, be enjoined from, directly or indirectly, accessing any folders, files,
           20                      documents, information and/or electronically stored information containing HPT’s
           21                      confidential and proprietary intellectual property;
           22                   b. That Defendant, as well as each of his agents and all persons acting in concert with
           23                      him, be ordered to return to HPT any and all originals and copies of files, folders,
           24                      documents, hardware, software, intellectual property, information and/or
           25                      electronically stored information containing HPT’s confidential and proprietary
           26                      intellectual property;
           27                   c. That Defendant, as well as each of his agents and all persons acting in concert with

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                    28
                   Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 29 of 32



             1            him, be enjoined from, directly or indirectly, using, accessing, distributing,

             2            disseminating, transferring, copying or otherwise referencing any information

             3            relating to HPT’s key generator program and tool, and that Defendant shall return

             4            any and all copies of such program and tool in his possession to HPT;

             5         d. That Defendant, as well as each of his agents and all persons acting in concert with

             6            him, be enjoined from, directly or indirectly, publicly releasing source code (open

             7            sourcing code) in any manner;

             8         e. That Defendant, as well as each of his agents and all persons acting in concert with

             9            him, be enjoined from, directly or indirectly, selling any competitive products or

           10             software to HPT;

           11          f. That Defendant, as well as each of his agents and all persons acting in concert with

           12             him, be enjoined from, directly or indirectly, releasing any products or services

           13             using HPT’s proprietary code to any third party;

           14          g. That Defendant, as well as each of his agents and all persons acting in concert with

           15             him, be enjoined from, directly or indirectly, selling any products or services using

           16             HPT’s proprietary code to any third party;

           17          h. That Defendant, as well as each of his agents and all persons acting in concert with

           18             him, be enjoined from, directly or indirectly, releasing any products or software

           19             that is based on or derived from HPT’s software or products;

           20          i. That Defendant, as well as each of his agents and all persons acting in concert with

           21             him, be enjoined from, directly or indirectly, selling any products or software that

           22             is based on or derived from HPT’s software or products;

           23          j. That Defendant, as well as each of his agents and all persons acting in concert with

           24             him, be enjoined from, directly or indirectly, accessing any folders, files,

           25             documents, information or electronically stored information containing HPT’s

           26             confidential and proprietary intellectual property;

           27          k. That Defendant, as well as each of his agents and all persons acting in concert with

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                           29
                         Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 30 of 32



             1                       him, be enjoined restrained from, directly or indirectly, engaging in any activities

             2                       related to the planning, design, development, coding or creation of any software or

             3                       products that in any way uses, relies upon, is based on or discloses any of HPT’s

             4                       confidential, proprietary or trade secret information, including but not limited to

             5                       source code; and

             6                    l. Such other preliminary and permanent injunctive relief as this Court deems

             7                       necessary and appropriate;

             8              18.      Awarding HPT a preliminary and permanent injunction enjoining Defendant, his

             9     agents, servants and employees, and those people in active concert or participation with them from:

           10                     a. Passing off any products or services as those of HPT;

           11                     b. Causing a likelihood of confusion or misunderstanding as to the source or

           12                        sponsorship of Defendant’s businesses, products or services;

           13                     c. Causing a likelihood of confusion or misunderstanding as to the affiliation,

           14                        connection or association with HPT or any of HPT products or services; and

           15                     d. Unfairly competing with HPT in any manner;

           16               19.      An order that Defendant be required to file with the Court and to serve upon HPT’s

           17      counsel within ten (10) days after entry of any injunction or order issued herein, a written report,

           18      under oath, setting forth in detail the manner in which he has complied with such injunction or

           19      order;

           20

           21

           22

           23

           24

           25      ///

           26      ///

           27      ///

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                      30
                        Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 31 of 32



             1            20.    An award of the costs and expenses, including reasonable attorney’s fees, incurred

             2     by HPT in connection with this action as provided for by statute; and

             3            21.    An award of such other and further relief as the Court deems just and proper.

             4            DATED this 1st day of November, 2018.

             5                                                 Respectfully Submitted,

             6                                                 LEE HIGH, LTD.

             7                                                 /s/ Elizabeth High, Esq.
                                                               CECILIA LEE, ESQ.
             8                                                 ELIZABETH HIGH, ESQ.
             9                                                 ANDREW P. BLEIMAN, ESQ.
           10                                                  Attorneys for Plaintiff HP Tuners, LLC

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                                  31
                      Case 3:18-cv-00527-LRH-WGC Document 1 Filed 11/01/18 Page 32 of 32



             1                                    INDEX OF EXHIBITS

             2     Exhibit                           Description                        Number of Pages
                     A       HP Tuners, LLC Operating Agreement dated March 25, 2004,   17 pages
             3
                             including the Amendment to HP Tuners, LLC Operating
             4               Agreement
                     B       Membership Interest Purchase Agreement dated October 20,   59 pages
             5               2016, and Ancillary Documents
                     C       Buy Sell Agreement, as amended                             14 pages
             6

             7

             8

             9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

LEE HIGH, LTD.
448 Ridge Street
Reno, NV 89501
(775) 324-1011
                                                           32
